          Case 1:20-cv-00080-JMC Document 103 Filed 11/11/20 Page 1 of 4



Patrick J. Murphy, WSB No. 5-1779
Zara S. Mason, WSB No. 7-6267
WILLIAMS, PORTER, DAY & NEVILLE, P.C.
159 North Wolcott, Suite 400
P.O. Box 10700
Casper, WY 82602-3902
Telephone: (307) 265-0700
Facsimile: (307) 266-2306
E-Mail: pmurphy@wpdn.net

Christopher K. Ralston (Admitted Pro Hac Vice)
Lindsay Calhoun (Admitted Pro Hac Vice)
James Gilbert (Admitted Pro Hac Vice)
PHELPS DUNBAR LLP
Canal Place
365 Canal Street, Suite 2000
New Orleans, LA 70130
Telephone: 504-584-9358
Facsimile: 504-568-9130
Email: chris.ralston@phelps.com
       lindsay.calhoun@phelps.com
       james.gilbert@phelps.com

Attorneys for The Trial Lawyers College

                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF WYOMING
                                     CASPER DIVISION

   THE TRIAL LAWYERS COLLEGE,                    )
   a nonprofit corporation                       )
                                                 )   CIVIL ACTION NO. 1:20-cv-0080
   Plaintiff,                                    )
                                                 )    ___________________________
   v.                                            )
                                                 )         JUDGE CARSON
   GERRY SPENCES TRIAL                           )
   LAWYERS COLLEGE AT                            )   MAGISTRATE JUDGE CARMAN
   THUNDERHEAD RANCH, a                          )
   nonprofit corporation, and GERALD             )
   L. SPENCE, JOHN ZELBST, REX                   )
   PARRIS, JOSEPH H. LOW, KENT                   )
   SPENCE, JOHN JOYCE, and                       )
   DANIEL AMBROSE, individuals.

   Defendants.




PD.30224463.1
         Case 1:20-cv-00080-JMC Document 103 Filed 11/11/20 Page 2 of 4




       MOTION TO DISMISS COUNTERCLAIMS AND THIRD PARTY CLAIMS

       PLAINTIFF The Trial Lawyers College, (“Plaintiff” or “TLC”), and Third Party

Defendants John Sloan, Milton Grimes, Maren Chaloupka, James R. Clary, Jr., Dana Cole, and

Anne Valentine (the “TLC Board”) respectfully request that, pursuant to Rules 12(b)(1), 12(b)(2),

and 12(b)(6) of the Federal Rules of Civil Procedure, this Court dismiss the Counterclaims and

Third Party Claims recently asserted against them by Defendants Gerry Spence, John Zelbst, Rex

Parris, Joseph Low, and Kent Spence (“the Spence Group”). See Rec. Doc. 102. As more fully

set forth in the Memorandum in Support, the Spence Group has failed to establish a prima facie

case for exercise of personal jurisdiction over the TLC Board, as it has not pled any specific acts

of the board members directed at the forum state. Additionally, Gerry Spence’s claims arising out

of TLC and the TLC Board’s alleged use of his name and likeness are not cognizable under the

Lanham Act or Wyoming state law. Finally, the Spence Group’s attempt to reframe the board

dispute between it and the TLC Board—a dispute already pending in Wyoming state court—as a

Lanham Act claim legally falls flat and should be dismissed by the Court.

                              [SIGNATURE PAGE FOLLOWS]




                                                1
Case 1:20-cv-00080-JMC Document 103 Filed 11/11/20 Page 3 of 4




                             Respectfully submitted,

                             THE TRIAL LAWYERS COLLEGE

                             /s/ Christopher K. Ralston
                            Christopher K. Ralston, (La. Bar #26706)
                            (Admitted pro hac vice)
                            Lindsay Calhoun, (La. Bar #35070)
                            (Admitted pro hac vice)
                            James Gilbert, (La. Bar # 36468)
                            (Admitted pro hac vice)
                            Phelps Dunbar LLP
                            Canal Place | 365 Canal Street, Suite 2000
                            New Orleans, Louisiana 70130-6534
                            Telephone: 504-566-1311
                            Telecopier: 504-568-9130
                            Email: ralstonc@phelps.com
                                   lindsay.calhoun@phelps.com
                                   james.gilbert@phelps.com

                            and

                            By: /s/ Patrick J. Murphy
                            Patrick J. Murphy, WSB No. 5-1779
                            Zara S. Mason, WSB No. 7-6267
                            WILLIAMS, PORTER, DAY & NEVILLE,
                            P.C.
                            159 North Wolcott, Suite 400
                            P.O. Box 10700
                            Casper, WY 82602-3902
                            Telephone: (307) 265-0700
                            Facsimile: (307) 266-2306
                            E-mail: pmurphy@wpdn.net
                                     zmason@wpdn.net


                             ATTORNEYS FOR PLAINTIFF THE TRIAL
                             LAWYERS COLLEGE AND THIRD PARTY
                             DEFENDANTS JOHN SLOAN, MILTON
                             GRIMES, MAREN CHALOUPKA, JAMES
                             R. CLARY, JR., DANA COLE, AND ANNE
                             VALENTINE




                              2
       Case 1:20-cv-00080-JMC Document 103 Filed 11/11/20 Page 4 of 4




                              CERTIFICATE OF SERVICE

      I hereby certify that true and correct copy of the foregoing document has been served
electronically by transmission to an electronic filing service provider for service through the
Court’s CM/ECF system to all counsel of record this 11th day of November, 2020. I further
certify that a copy of the forgoing pleading has been sent to unrepresented parties Daniel
Ambrose and John Joyce at their last known address via U.S. Mail or commercial courier.

                                    /s/ Christopher K. Ralston_____________
                                    Christopher K. Ralston




                                              3
